IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH E. TAYLOR, §
§ No. 345, 2014
Defendant Below, §
Appellant, § Court Below—Superior Court of
§ the State of Delaware in and for
V. § New Castle County
§
STATE OF DELAWARE, §
§ Cr. ID Nos. 1303012813
Plaintiff Below, § 13 10008424
Appellee. §

Submitted: August 22, 2014
Decided: November 12, 2014

Before HOLLAND, RIDGELY and VALIHURA, Justices.
O R D E R

This 12th day of November 2014, upon consideration of the appellant’s
opening brief and the motion to afﬁrm ﬁled by the appellee, it appears to the Court
that:

(1) After his arrest in March 2013 on several drug charges, the appellant,
Joseph E. Taylor, was indicted in Cr. ID No. 1303012813 with four offenses:
Aggravated Drug Dealing, Aggravated Possession of Marijuana, and two counts of
Possession of Drug Paraphernalia. The appellee, State of Delaware, moved to
declare Taylor a habitual offender in that case.

(2) In October 2013, Taylor was arrested on new drug charges. In the

information that followed in Cr. ID No. 1310008424, Taylor was charged with

three offenses: Aggravated Drug Dealing, Aggravated Possession of Marijuana,
and Possession of Drug Paraphernalia.

(3) On November 6, 2013, under a consolidated plea agreement, Taylor
pled guilty to two counts of Aggravated Drug Dealing, one count from Cr. ID No.
1303012813 and the other count from Cr. ID No. 1310008424. Also, in Cr. ID No.
1303012813, Taylor agreed to be sentenced as a habitual offender under title 11,
section 4214(a) of the Delaware Code (hereinafter “section 4214(a)”).l

(4) Taylor was immediately sentenced, on November 6, 2013, in
accordance with the plea agreement. For Aggravated Drug Dealing in Cr. ID No.
1303012813, Taylor was sentenced, under section 4214(a), to ﬁve years at Level V
and to complete the Key or long term Greentree program. For Aggravated Drug
Dealing in Cr. ID No. 1310008424, he was sentenced to ﬁfteen years at Level V
suspended after completion of the aforementioned Key/Greentree program(s),
followed by decreasing levels of supervision. Also, the sentence included a
provision that allowed Taylor to report to the Sussex Correctional Institution six
days later, on November 12, 2013, to begin serving the sentence.

(5) On November 26, 2013, the Superior Court issued a capias after

Taylor failed to report to the Sussex Correctional Institution on November 12,

1 See 11 Del. C. 4214(a) (providing for a sentence of up to life imprisonment for habitual
offender).

2013 to begin serving the sentence. The capias was returned on June 6, 2014, and
a Violation of probation (VOP) hearing was scheduled.

(6) At the VOP hearing on June 18, 2014, the Superior Court adjudged
Taylor guilty of VOP and sentenced him as follows. For Aggravated Drug Dealing
in Cr. ID No. 1303012813, Taylor was sentenced to ﬁve years at Level V under
section 4214(a), and for Aggravated Drug Dealing in Cr. ID No. 1310008424, he
was sentenced to ﬁfteen years at Level V suspended after ﬁve years and successful
completion of the Key program for one year at Level IV residential substance
abuse treatment, followed by eighteen months at Level III aftercare. This appeal
followed.

(7) Most if not all of Taylor’s claims on appeal appear to arise from his
November 6, 2013 guilty plea and sentence. On appeal, Taylor asserts that his case
should be dismissed based on “the Medical Examiner’s Scandal,”2 that “motions
due to [his] mental health status were never ﬁled,” that he was “manipulated and
lied to by the Governor’s Task Force as to what would be done on [his] behalf,”
and that the offense he pled guilty to in Cr. ID No. 1310008424 was “a
misdemeanor that was trumped up to a felony [for which he received] an
outrageous amount of time.” To whatever extent Taylor’s claims arise from his

November 6, 2013 guilty plea and sentence, the claims are procedurally improper

2 Taylor refers to an investigation initiated in 2014 into the Ofﬁce of the Chief Medical Examiner
Controlled Substances Unit.

in this appeal, which is limited to a review of Taylor’s VOP conviction and
sentence on June 18, 2014.

(8) We review a revocation of probation for an abuse of discretion.3
When reviewing a VOP sentence, our review is limited to whether a sentence has
exceeded statutory limits.4

(9) In Delaware, a VOP need only be proven by “some competent
evidence” to reasonably satisfy the judge that the conduct of the probationer has
not been as good as required by the conditions of probation.5 In this case, Taylor
does not assert — and the available record does not reﬂect — that he reported to the
Sussex Correctional Institution on November 12, 2013 to begin serving the
sentence imposed on November 6, 2013.6 Under these circumstances, there is no
error or abuse of discretion in the Superior Court’s revocation of probation for
Taylor’s failure to report on November 12, 2013 as required by the November 6,
2013 sentence.

(10) In Delaware, “once a defendant violates the terms of his probation,

the Superior Court has the authority to require a defendant to serve the sentence

3 Kurzmann v. State, 903 A.2d 702, 716 (Del. 2006).
4 Mayes v. State, 604 A.2d 839, 842 (Del. 1992).

5 Brown v. State, 2010 WL 4189224, *1 (Del. Oct. 25, 2010) (citing Kurzmann v. State, 903 A.2d
702, 716 (Del. 2006) (quoting Collins v. State, 897 A.2d 159, 160 (Del. 2006))).

6 Taylor did not order a transcript of the VOP hearing on June 18, 2014.
4

imposed, or any lesser sentence”7 and may reimpose any portion of a previously
suspended prison term.8 In this case, Taylor failed to report to the Sussex
Correctional Institution on November 12, 2013 to begin serving the sentence
imposed on him on November 6, 2013. Taylor then spent more than six months on
the street before he was arrested on the capias. Under these circumstances, we are
not surprised that the Superior Court imposed additional time at Level V when
sentencing Taylor on June 18, 2014 on the VOP. But more to the point, the VOP
sentence was within the prescribed statutory limits.9

NOW, THEREFORE, IT IS ORDERED that the motion to affirm is
GRANTED. The judgment of the Superior Court is AFFIRMED.

BY THE COURT:

/s/ Randy J. Holland
Justice

7 State v. Sloman, 886 A.2d 1257, 1260 (Del. 2005) (citing 11 Del. C. § 4334(0)).
8 Gamble v. State, 728 A.2d 1171, 1172 (Del. 1999) (citing 11 Del. C. § 4334(0)).

9 See supra note 1; 16 Del. C. § 4753 (codifying Aggravated Drug Dealing, a class C felony); 11
Del. C. § 4205(b)(3) (providing that a class C felony is punishable by up to ﬁfteen years at Level
V).